Citation Nr: 0908537	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for the cause of the Veteran's death has 
been received. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to April 
1964; he also served on active duty for training (ACDUTRA) 
with the Army Reserves from July 1957 to January 1958.  The 
Veteran died in December 1984.  The appellant claims that she 
is his surviving spouse.

In a December 1998 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant was notified of the denial of 
the claim that same month, but did not appeal.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from an August 2001 rating 
decision in which the RO reopened and denied the appellant's 
claim for service connection for the cause of the veteran's 
death. The appellant filed a notice of disagreement (NOD) in 
June 2002; and the RO issued a statement of the case (SOC) in 
March 2003.  The appellant filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in May 
2003.

Although the appellant was scheduled for a videoconference 
hearing before a Veterans Law Judge at the RO in April 2004, 
she failed to appear.  The hearing notice was not returned as 
undeliverable, and no further communication was received from 
the appellant or her representative regarding the hearing 
request or her failure to appear.  Thus, the Board hearing 
request was and is deemed withdrawn.  See 38 C.F.R. § 20.704.

In a September 2004 decision, the Board determined that the 
appellant had not submitted new and material evidence to 
reopen her claim for service connection for the cause of the 
veteran's death.  The appellant filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2006 single-judge Order, the Court vacated the 
Board's September 2004 decision and remanded the matter to 
the Board for further action consistent with the Court's 
Order. Judgment was entered by the Court in December 2006.  
In February 2007, the Secretary filed a timely appeal to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Judgment was entered by the Federal 
Circuit in March 2008, affirming the lower court's order and 
judgment and remanding the case back for further proceedings 
consistent with its decision in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  See Ross v. Peake, No. 2007-7145, 
slip op. 2008 WL 220068 (C. A. Fed. Jan. 10, 2008). 

In July 2008, the Board remanded the matter on appeal  to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for additional notice and development.  After 
completing some of the requested action, the AMC continued 
denial of the appellant's claim (as reflected in the August 
2008 supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on her part, is required. 


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

The primary goals of the Board's most recent July 2008 remand 
were: (1) to send to the appellant and her representative a 
letter specifically notifying the appellant of the evidence 
and information necessary to reopen her claim and, if the 
claim was reopened, of the evidence and information necessary 
to substantiate the underlying claim for service connection 
for the cause of the veteran's death; (2) to provide the 
appellant notice consistent in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), regarding a claim for Disability and 
Indemnity Compensation (DIC) benefits; and (3) to provide 
specific notice as to what would constitute new and material 
evidence to reopen her claim consistent with the provisions 
of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001.

In August 2008,  the RO sent the appellant a letter 
requesting that that the appellant provide sufficient 
information and, if necessary, authorization, to enable VA to 
obtain any additional medical records pertaining to the 
petition to reopen that are not currently of record.  The RO 
should explain the type of evidence that is her ultimate 
responsibility to submit.  The RO's letter also clearly 
explained to the appellant that she has a full one-year 
period to respond (although VA may decide the claim within 
the one- year period). 

However, the August 2008 letter did not specifically provide 
specific notice as to what would constitute new and material 
evidence to reopen her claim consistent with the provisions 
of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001.  
Instead the August 2008 letter provided the appellant notice 
as to what would constitute new and material evidence to 
reopen her claim consistent with the provisions of 38 C.F.R. 
§ 3.156(a) in effect since August 29, 2001.

Unfortunately, as the record still does not contain a letter 
providing specific notice as to what would constitute new and 
material evidence to reopen her claim consistent with the 
provisions of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001, pursuant to Stegall, a remand for compliance with 
the directives of the Board's prior remand (as indicated 
above) is warranted. 

Hence, to ensure that all due process requirements are met, 
the RO should furnish to the appellant a letter that provides 
notice of the above, and gives her  another opportunity to 
present information and evidence pertinent to the claim on 
appeal.  In its letter, the RO should notify the appellant 
that she has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. § 5103, 5103A (West 
.2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the appellant's petition to 
reopen her previously denied claim for service connection for 
the cause of the Veteran's death.  The RO's readjudication of 
the petition to reopen should include consideration of the 
provisions of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
appellant and her representative a VCAA 
complaint notice letter specifically as 
regards her petition to reopen the 
previously denied claim for service 
connection for the cause of the Veteran's 
death.  The RO should request that the 
appellant provide sufficient information 
and, if necessary, authorization, to 
enable VA to obtain any additional 
medical records pertaining to the 
petition to reopen that are not currently 
of record.  The RO should explain the 
type of evidence that is her ultimate 
responsibility to submit.

The RO should provide specific notice as 
to what would constitute new and material 
evidence to reopen her claim consistent 
with the provisions of 38 C.F.R. § 
3.156(a) in effect prior to August 29, 
2001, to include discussion of the 
evidentiary deficiency(ies) that resulted 
in the prior denial in December 1998, 
along with notice as to what evidence is 
needed to establish entitlement to 
service connection for the cause of the 
Veteran's death, on the merits, 
consistent with Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006) and Hupp (cited to 
and discussed above).

The RO's letter should also clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claim within the one- 
year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the appellant's 
petition to reopen the previously denied 
claim for service connection for the 
cause of the Veteran's death.  The RO 
should consider the claim in light of all 
pertinent evidence and legal authority, 
to include consideration of the 
provisions of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


